DETAILED CORRESPONDENCE
This Office action is in response to the election received March 18, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over LIAO et al (2017/0235224) and FUJITA et al (2016/0216604)
The claimed invention recites the following:

    PNG
    media_image1.png
    826
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    588
    media_image2.png
    Greyscale

LIAO et al report a colorant containing photosensitive resin composition comprising a resin, a photopolymerizable compound, a photopolymerization initiator, a coloring agent, see paragraph [0010] shown below:
    PNG
    media_image3.png
    77
    406
    media_image3.png
    Greyscale

The black pigment is specifically disclosed on page 52, paragraph [0611] to [0615] wherein the use of a black organic pigment such as perylene black with a shading material such as carbon blacks is taught which can be used alone or in combination, see below:

    PNG
    media_image4.png
    499
    414
    media_image4.png
    Greyscale

LIAO et al also report the ratio of the colorants as seen in Table 3 of page 64, shown here:

    PNG
    media_image5.png
    563
    576
    media_image5.png
    Greyscale

The reference lacks a crosslinking compound such as an epoxy as claimed in claim 3.
FUJITA et al report a colored composition comprising a polymerizable compound, an alkali-soluble binder, a photopolymerization initiator, a curing accelerator and a colorant as seen on page 88, paragraph [0682] shown here:

    PNG
    media_image6.png
    234
    427
    media_image6.png
    Greyscale

The use of a crosslinking agent is specifically disclosed on page 71, paragraphs [0489] to [0492], described below:
    PNG
    media_image7.png
    373
    413
    media_image7.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive colored composition to use add a crosslinking agent such as a polyfunctional epoxy as reported by FUJITA et al into the art of LIAO et al with the reasonable expectation of same or similar results for high resolution, heat resistance and reliability under high temperature and high humidity as reported in LIAO et al, in paragraphs [0724] to [0726].
The rejection is repeated wherein the limitations to the coating thickness is a property characteristic of the composition, wherein the prior art discloses the known use of the components recited in claim 1, and is asserted to be obvious to formulate in view of the references. 
With respect to the unexpected results discussed, none of the prior art compositions have been compared to show they lack the improved results for curability as recited in the application.
Accordingly, the rejection is repeated and made final. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
April 29, 2022